 

Memo of Referral

TO: Major Ian Dombroski

é
FROM: StacyAnn sewahéCher Baltimore City State's Attorney Office, Public Trust and
Police Integrity Unit

DATE: January 21, 2016

RE: Detective Jemell Rayam, H740

 

Detective Jemell Rayam is the lead detective for State v. Gary Clayton, 115124016, the assigned
prosecutor is Kent Grasso.

The case involves an incident from April 8, 2015 at the Defendant’s home at 663 Gutman
Avenue, Apt. 2. A confidential informant told Detective Rayam that the defendant was a
narcotics distnbutor who was in possession of a gun. Detective Rayam also observed the
defendant engage in a drug transaction and when he pulled the defendant over he found several
green top vials. Based on this Detective Rayam detained the defendant, placed him in handcuffs.
and drove him to his apartment. The Defendant's girlfriend answered the door and. according to
Detective Rayam, he was able to observe CDS in plain view, which he used as a basis to get the
now suppressed search warrant.

On November 10, 2015 Defense counsel, Staci Pipkin filed a motion requiring BPD to turn over
Detective Rayam’s IID file based on the State’s integrity-related disclosure. The matter went
before Judge Kendra Ausby, who heard the motion and after hearing from counsel and Brent

Shubert from BPD Legal, denied the motion. The case was then sent to J udge Barry Williams for
tral.

Before Judge Williams. counsel requested a Frank's hearing, alleging that Detective Rayam’s
reported observations of a controlled dangerous substance in plain view in an apartment was
intentionally or recklessly false, and that, absent this observation, the search warrant was
insufficient. The hearing took place on November 12, 2015, and at its conclusion Judge Williams
agreed with defense counsel and deemed there was a lack of probable cause and suppressed the
evidence obtained from the search warrant. Judge Williams ultimately did not find Detective
Rayam’s testimony to be credible.

The State’s Attorney's Office will now be disclosing the results of the hearing in discovery for
any case where Jemel!! Rayam is an essential witness. [ am providing you with copies of the
indictments, charging documents, defendant's motion with affidavits, search warrant, and the
compact disc of the proceedings. Please initiate an investigation into this matter.

EXHIBIT

i 4

 

 
“* FACSIMILE *** 20.392.1350/4910

 

 
  
  
     

 

 

    
 

 

   
 

 

 

 

 

 

 

 

 

 

 

 

Suspicious _H
_, FRB Fi? 2259 OMB Ne. 7°00-02+2
Activity Report FIC B70 86 GMB Mo. 3054 CTP
July 2003 oce ED O-9!)1c.¢ ONS No. “557-0149
Previous editions wit not be accepted after December 31.2003 | OTS “ant CMB No. 1589003
HEUA 2h OMB So 3:33-Lu04
ALWAYS COMPLETE ENTIRE REPORT TREASURY IDF 90 72 a7 CVS No, 806-0004
1 Check box below only correcting a prior repert
O Corrects Prior Resort
Reporting Financial Institution Information
2) Name of Financiat institution 3 °&EN
Sel Ut > iy a . r
4 Aceress of Financial Institution 5 Prmary Federal Regulator
878? SATYR HILL RCAD aU] FederatReseve d LJ oce mf] use
6 Ciy 7 Slate] 8 Zip Coca te O roc e ors o Clarac
BALTIMORE MD | 21234 ¢ BJ ncua i Oms
9 Address of Branch Office(s) where activity occurred a Mutuple Branches
SAME AS ABOVE
10 City Vi State} 12 Zip Code 13 Wanstitubon closed date closed
BALTIMORE MD 2423-2
i4 Account number(s) affected, if any Closed? Clesea?
a OJ YeskX] No c J Yes] ho
b EF] vesC] ne d Cl ves{ wo

 

 

 

 

 

 

 

 

 

 

 

 

Suspect Information CT Suspect lntormation Unavaitabte
15 Last Name or Name of Entity 16 First Name 17 Middle
14 Address 19 SSN. EIN of Tin
6818 YATARUBA DRIVE pets
20 City 27 Stale! 22 2p Code 23 Country
BALTIMORE MD 21207-5679 US
24 Phone Nurnber - Residence 25 Phone Numer - Work
{+43} 803-8137
26 Occupation/Type cf Business 27 Date of Birth 28 Acmissien.Carfession?
CITY GF BALTIMORE 08,03'1980 a( ves b BG wo

 

 

 

 

29 Forms of identification for Suspect:
a a Driver's Licunse/Siate ID b CI Passpon ¢ 7m} Alien Registration d O Othe:
Number 670. P90 54h, Issuing Authority '12

 

 

 

30 Retationship to Financial institution:

 

a Cj Accountant d 0 Alterna; 3 & Customer J CJ Office
b OG Agent a O Borrcyar nO Owectar k Cc Sharesolger
c 0 Appraiser i Oo Bicker i J Emus jae t i) Other
41 Is the relationship on insider telatisnship? a | Yes b i No 32 Date of Suscensinn. Tormunation Resignaten

lf Yes specify: ¢ Q Stl employed at financial irstituticn e oO Terminated
q CJ Suspended ‘OQ Resigned

 

 

 

 
  
  

     

Trg aece ged et Bt $08 lena: ne Thess ury requ 'atanrs Mperecegtte Poa tap cs
i TORU ISR Pad ica Tey Tie sf osatce may na rye er, 7 >
; 2 F
So7 duet of rie cena wee

        

PaGt Tore mere Cot

Surpisyee "Yh ofan den AAT te eee CT ee EA

 

 

 
 

 

Tia Ore coed ipa oe

LS) RRP dg, Tee fect ner

an he

  

*"* FACSIMILE ***

Suspicious Activity information

 

2GCC2ALCAS IB IG

 

  

23 Dale or date range of suspicious activity
From 0827/2009 To C8/27.2009

 

34 Telal dollar amount nvolved im known of suscicieus act, Ity

$ 6.0c0

 

35° Summary characterization of suspicious activity:

s Oo Olner

a i Bank Secrecy Act Structuring? ¢ QO Cor:suter Intrusian m Oetaleation. Embezrierenr
Money Laundering g Consurter Luan Froud n Fivse Statement

6 Bribery. Gratuity nO Counterfeit Chock ¢ 1 A3use of Postion or Self Dealing

= Check Fraud i O Coumterfes Crudit Debit Card FE Morgace Lean Frac

G C) Check Kiting j Counterfeit Instramernt (other) qa Sy stetious Disagpesrarce

e CO Cemmercial Loan Fraua k 0 Crea: Card Frend r Wire Transfer Fraud

i Cj Debi Card Fraud

{ LJ Terotist Financing
u () ientay Ther

 

36 Amount of foss prior to recovery
Cf applicabte)

= $

7

 

37 Dollar amaunt of recovery (if apphcable |

3€ Has the suspicious activity had a
Material impact on, of othenvise
affected, the financial soundness
of the mstitution?

 

39 Has the instiuton'’s bending company been notified?

aC] ves b BI tio

aU] yes » Bl wo

 

 

40 Has any law enforcement agency alreusy been adwsnd by telephone
a DEA qd O Pestal Inseection
b | FBI e = Secre: Serace
c C) IRS t O U.S. Customs i

j 0 Agency Name (for g, hor i}

hi O State

Local

g Oo Other Padorat

whaten COMMUNicaLon, of Olherwise?

 

41 Name of person(s) contacted at Lav Entarcement Agency

42 Phone Number

 

43 Name of person(s) contacted at Law Enforcement Agency

44 Phone Number

 

 

Contact for Assistance

 

 

 

45 Last Name 46 First Name 47 Middle
STE PATRICIA A

 

 

48 Tite/Occupation
VP OF OPERATIONS COMPLIANCE

49° Phone Number
£415) 663-2506

50 Date Prepared
08/27/2009

 

 

 

51 Agency (if rot filed by financial institution)

 

 

 

 

Ph A der oes, ‘he Pek Gece Wee Bo

Wes accoedts Tha ectchal on ay
igri See dr $e oF

Be ere Se

fad eed pet a ae

  
 
 

    

 
 
 
    

 
 

“** FACSIMILE *** a CGSS3 Eat

a Suspicious Activity information Expianation/Description _

 

MR, SYLVESTER HAS BEEN A MEMBER ‘WITH CESTINATIONS CREDIT UNION SINCE 64/37 05
MR SYLVESTER IS EMPLOYED BY THE CITY OF BALTIMORE. “WWE CURRENTLY RECEIVE HIS
DIRECT DEPOSIT FROM HIS EMPLOYER. MR SYLVESTER MADE A LARGE CASH DEPOSIT 10
HIS CHECKING ACCOUNT IN THE AMOUNT CF 36000 ON AUGUST 27. 2OCS TRE
DENOMINATIONS RECEIVED FOR THE DEPOSIT “VAS ONE KRUNDPED DOLLAR BiLLS. SFETER
REVIEWING THE ACCOUNT THIS TYPE OF ACTIVITY IS UNUSUAL

 

 

 

 
  

 

Toe ork 9 of or ay ‘ed An ~~ a0. 3a Burn Senrecy Act the BEAT ae 1% Perurruet hie Tees ty egy glottis TeORSA Fee PL
WER Fatt frtew akin s - tb receeiegin T Fea Sealers 2 tae eae re neatalr yg vB sheurgn ere
fat te) Geese og oe cara ag ralreat te SPRITE BAL ore taped doy categ faore” ay yap te fg
fobs f 1 af ee E ange Tee or pet the HE mw een eel cw tra koe soge ces
= e ¥ 1. tap ede £ oat ittltes Ped Dy a tear a eee ee

 

of phe ee bas =
 

 

“**FACSIMILE*** 20

 

rucenece 104 Currency Transaction Report

Weimer, Fear 4 out Previous editions will nol be accepted after August 31. ?0it4,

Fe Oecenher 20530

Please type or print

Geopeeeet fe Tea p
3 rors,

 

 

 

 

 

 

So or ese tentana AT EreS ooM rep et 5 Ma tly perisn & weal Bat ys ot
EF

 

 

 

 

 

ar Person(s} Involved in Transaction(s}
Section A--Person(s) on Whose Behalf Transaction(s) is Conducted
2 led v.03 'S asl Aare oF entiys nae 3 Festra=¢ dq ‘tdvairia

 

 

 

5 Deng tus ness a5 (OHA!

b SoNa By

 

f Adress inureer sveet andaot o: sate no}

211¢ E TOWNHILL ROAD APT E

€ Ore af ah

G6-03'16aG

 

 

 

 

 

 

-CJ Orres ¥ esses By. PAD f Nthe

ys Se Ste [TP 2 cco i Country Code VW Ccsuraes peeared & banmene
itrat §
SALTIMORE : AD 23234-9909 us .
14 Panind sda trac be ~aticd ocd te ver i sent ty a Covers lorrie State r LI Taro eg Lj Aiea sPare

 

Section B--Individual(s} Conducting Transaction(s) (if other than above).
lf Section B is left b'ank of incompiete, check the box(es} below to indicate the season’s}

 

a CJ 4rmored Car Service b VJ Mall Dapasit or Shipment c [Jaignt Deposit of Automated Teller Machine d QO Huiinie Transactions by Conducted On Own Behalf

 

15 Inds‘dua's ‘est name 16 Frat name

 

VW Mote cng

 

18 Address (nuroer sireet, ard agt of guia ne.)

 

19 SSN

 

 

 

 

 

 

 

 

 

 

 

éU Gty 4PSae) 22 Fir ecae 72 Country code 7 Gate af pan
{ines}
23 fan indwidua, deserce moliod ased io ve" Sy aan, 2 Dee's etneeSiate Tr Eq Fauspes Li Ble eS ogig
a Power e aed... * Number
Amount and Type of Transaction(s). Check all boxes that apply.
26 9 Tetal cashin $ 2? Teta casneut$ = 10,842 #6 Due of transaction
08/27/2009
@ia Fereigncann O 27a Foregncasnour O o
24 (7) Foregn Country 39 [7] Were transteys) 3) [4 Neget aie Interacts) Poschaye J
32 By Negotas @ trsrrenits) Gaued 33 Oo Carency Excnariqe(s} 34 J Sores ‘(s) Viindrawa a)
i 4] Acctouri*,ucbens| MFectog | fan) 26 oO Orne estenikt

 

 

 

 

Financial Institution Where Transaction(s) Takes Place

 

Name of Lnancal mstiuties

Erter Rarwahe o fad

 

25 SOUTH CHARLES ST

ia 1 Beotiret code eur-ber
“ EOSKAL REEL fr fo
ad AdGgress tiorcer, siteot, ag ae! on gue Te} 39 EIN or SSN

 

 

 

 

 

 

 

 

 

 

 

a Cnty av Sate P42 &P code 42 Poubeg | uCR Pine?
BALTIMORE MD] 2291-rone
a4 Pte lacy org H ocgrtca Farms seehen 4a Cale of ena ire
Sign SIGNATURE PRESEN] C244 Bene
Here ar iepecratr, yee eae 45 Tyne ceoeeTrre of pargen sco a 44 Teag ase aa LPr
MAME PRESENT BANE COTTEN (Fir Bit -59 05

 

Mead atormatce wag oo evtegae ss ver te] ee ge ty thee Bane secrecy ATT ASAL amt S Legit etiee Tenasure tg.

       

  

  

       

 

Wats Sparen.

Se eg EW pugticton oe cone to4

    

 

SCRAP ar hl Tre ef araren gs ser abve cn outire wis Ped Ekesor ic. The rity ones be ed atu eras CA teabted fo a creer,
snc togt arte sence ote, ate rte Vera G dot oe tp ors welt ae: Gee dik Sa S2if Ere tereauen cy 5 * Ne RIOR Gey een owl-sen ne
bk SS Det die gh ae & aoe E Sate! Tne ae TMG TACK pepe Fed w i wrentet ath one care “44
Pout ae acid alee 3s iy Pe AS te ae iy Sop ht fF ‘bey tue leet ie dor 4 ob lea 6 Band Briar -
SO ithe "ite? ose Tema, Ft at teas TA ae ted m8 gue tees oy el yee ST ROT Sita ia art gene ge low Tomcteey gt tate me BT we ay a gp enter

 

 
